     Case: 1:19-cv-00145-DAP Doc #: 36 Filed: 02/08/19 1 of 2. PageID #: 370



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                  :       CASE NO. 1:19-cv-145
                                               :
         PLAINTIFF,                            :       JUDGE DAN AARON POLSTER
                                               :
v.                                             :
                                               :
SOUTH UNIVERSITY OF OHIO, LLC,                 :
et al.,                                        :
                                               :
         DEFENDANTS.                           :

              NOTICE OF APPEARANCE, REQUEST FOR SERVICE
                      AND RESERVATION OF RIGHTS

         PLEASE TAKE NOTICE that the undersigned hereby appears as counsel herein

for AI Philadelphia Limited Partnership (“AIP LP”) and requests that the following name

be added to any service list in this case and that all notices given or required to be given in

this case and all papers served or required to be served in this case, be given and served

upon:

                               Jeffrey M. Levinson, Esq.
                               LEVINSON LLP
                               55 Public Square, Suite 1750
                               Cleveland, OH 44113
                               Tel. 216/514-4935
                               Fax 216/532-2212
                               jml@jml-legal.com

         PLEASE TAKE FURTHER NOTICE that this request includes, without

limitation, orders and notices of any application, motion, petition, pleading, request,

complaint, or demand, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, courier service, hand-delivery, telephone, facsimile

transmission, e-mail or otherwise that affects or seeks to affect in any way any rights or
  Case: 1:19-cv-00145-DAP Doc #: 36 Filed: 02/08/19 2 of 2. PageID #: 371



interest of any creditor or party-in-interest in this case, including, without limitation, AIP

LP.

       PLEASE TAKE FURTHER NOTICE that AIP LP intends that neither this

Notice of Appearance, Request for Service of Papers and Reservation of Rights nor any

later appearance, claim or suit shall waive any rights, claims, actions, setoffs, or

recoupments to which it is or may be entitled, in law or in equity, all of which rights, claims,

actions, defenses, setoffs and recoupments are expressly reserved.

                                               Respectfully submitted,

                                               /s/ Jeffrey M. Levinson
                                               Jeffrey M. Levinson, Esq. (0046746)
                                               LEVINSON LLP
                                               55 Public Square, Suite 1750
                                               Cleveland, OH 44113
                                               Tel. 216/514-4935
                                               Fax 216/532-2212
                                               jml@jml-legal.com

                                               Counsel for AI Philadelphia Limited
                                               Partnership

Dated: February 8, 2019

                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Notice of Appearance, Request
for Service of Papers and Reservation of Rights was served on February 8, 2019 via the
Court’s Electronic Case Filing system on all counsel of record.

                                               /s/ Jeffrey M. Levinson
                                               Jeffrey M. Levinson, Esq. (OBR# 0046746)




                                               2
